DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3, 6, 7 and 16-27 are pending in this application and are allowed.

The following is an Examiner’s statement of reasons for allowance:  The closest prior art of record is Lee et al. (WO 2014/110512 A1), cited in the IDS, whom taught a method wherein dry, powder-like microcarriers (for cell cultivation) are sterilized with gamma-irradiation in and stored in a pouch (container which may be rigid) connected by transfer tubing to a disposable (single-use) bioreactor wherein the microcarriers are fed (aseptically) into the bioreactor by gravity.  The reference alone or in combination with the other cited prior art of record, does not teach or suggest the limitations of Claims 1 and 22, wherein the microcarriers/dry material are transferred from a second container to a first container until a predetermined weight is obtained in the first container via a first transfer tubing between the containers with pressurized air or gas supplied by the second container via a first dip tube inserted into the second container, wherein the second container is then turned upside down during transfer of the material to the first container with pressurized air or gas, wherein the dry material is at the bottom of the inverted second container and the end of the first dip tube reaches above the level of the dry material,

closing the connection between the second container and first container,
and transferring the dry material from the first container to a bioreactor with pressurized air or gas supplied to the first container via a second dip tube inserted into the first container, wherein the first container is inverted before transfer of the dry material to the bioreactor and wherein the dry material is at the bottom of the inverted first container and the end of the second dip tube reaches above the level of the dry material,
opening the connection between the second container and the first container and
repeating the claimed steps.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348.  The Examiner can normally be reached on Monday-Friday 12pm-8pm EST.




If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  















/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        09/02/2021
/SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653